The Vice-Chancellor :
I am of opinion that the judgments against Michael O’Connor did not become liens upon the leasehold property; and that the purchaser from the receiver in this cause will get a title free from any claims which the judgment creditors of Michael O’Connor may attempt to set up. Until entry and possession under the lease, Michael O’Connor had not such an interest or estate as could be bound by judgment. He had an interest which was assignable, but which, however, was a mere interest vesting in contract, an interesse termini and not an estate *410in lands: Chambers’ Landlord and Tenant, 474,475. Possession, under the lease, was essential to the vesting of an esta^e g0 as t0 |je i)ound by a judgment: Jackson v. Parker, 9 Cowen’s R. 73. This was so at common law; and by our statute of uses, 1 R. S. 727', § 47, a party must have or be entitled to the actual present possession or he cannot be deemed to have a legal estate in lands. Michael O’Connor parted with the lease before the time arrived for his taking possession under it. He never had possession of the premises ; nor did he become entitled to the actual possession. So that he acquired no estate in the lands which could be affected by a judgment against him. The existence of the judgments against Michael O’Connor forms no objection to the title.